DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant recites “data indicative of a temperature within a combustor of the turbomachine.”  However, the disclosure as filed does not provide the utilization of this data, a means for ascertaining such data, or any other relevant subject matter indicative of the Applicant being in possession of the matter contained in the new limitations at the time of filing.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0083632), Teets (US 6,314,717 B1) and Morita (US 2013/0154410).
As per claim 1, Foster teaches a method for operating a turbomachine of a hybrid-electric propulsion system of an aircraft, the hybrid-electric propulsion system comprising a propulsor ([0062] “at least one energy extraction mechanism”), a turbomachine ([0061] “at 
operating, by one or more computing devices, the turbomachine to rotate the propulsor and generate thrust for the aircraft ([0085] “at least one rotable working fluid displacement engine” which is also described as providing thrust in aviation settings); 
receiving, by the one or more computing devices, data ([0396] “engine controller 97 can receive input from the pilot as well as processors, controllers, computers, etc. to set the independently rotatable propeller/fan engine and/or the at least one jet engine 58”), and 
providing, by the one or more computing devices, electrical power to the electric machine, instantaneously, to add power to the turbomachine, the propulsor, or both in response to receiving the data indicative of the un-commanded loss of thrust ([0379] “certain embodiments of the starting or re-starting of one or more of the jet engines … can be performed in an emergency situation such as during unintended loss of power of at least one engine”  “starting the independently rotable propeller/fan engine 62 that is at least partially powered using the at least one torque conversion mechanism” and [0061] “the at least one torque conversion mechanism 107 can be configured, such as an electric motor, to convert at least a portion of the electrical power to torque”).  
Foster does not explicitly disclose that the data handled by the system is indicative of an un- commanded loss of the thrust generated from the turbomachine rotating the propulsor, however this appear implicit from the disclosure wherein the system is responsive to a detected unintended loss of power ([0387]).  

Foster further teaches that the electrical system further comprises an electric energy storage unit in communication with more than one propulsor assembly (264, Fig. 47, [0216] “the power-sharing scheme in which for the aircraft’s jet engines [] can each individually provide power to a single energy storage device” Note that the figure illustrates the energy storage unit 264 in communication with multiple propulsors 64 ), and wherein providing, by the one or more computing devices, electrical power to the electric machine comprises the one or more computing devices sending a signal to send the electrical power to the electric machine from the electric energy storage unit ([0164] “The energy used to rotate the at least one compressor rotatable stator assembly457 can therefore be provided at least from the [battery]”).  
Foster does not explicitly disclose receiving, by the one or more computing devices, data indicative of a temperature within a portion of a core air flowpath of the turbomachine; and 
when the temperature exceeds a determined threshold.  
However, in a related invention, Teets teaches the utilization of exhaust gas temperature in the determination of a turbomachine as an indicator of the operating status of such machine inclusive of the rotor speed (Col. 16, lines 6-18).  It would have been obvious to modify Foster with the ability to utilize exhaust temperature data in order to ascertain the operational status of the turbomachine for the purposes of providing reliable data to a control system indicative of proper turbomachine operation to avoid unintended system failure. 
In a further invention, Morita teaches a hybrid propulsion architecture wherein the electric motor is stopped from operation as a motor dependent upon the rotational frequency of the engine being determined as reaching a normal running state ([0033]).  It would have been obvious to modify Foster with the ability to terminate the electrical power to the electric machine once the turbomachine was determined to be operating desirably so as to allow unfettered utilization of the turbomachine such that the desirable features of such propulsion machine may be enjoyed by the aircraft operator without the influence of the electric propulsion system.
As per claim 3, Foster teaches method of claim 1, wherein the turbomachine is a first turbomachine, wherein the electric machine is a first electric machine, wherein the hybrid electric propulsion system further comprises a second turbomachine, wherein the electrical system further comprises a second electric machine coupled to the second turbomachine, and wherein providing, by the one or more computing devices, electrical power to the electric 
As per claim 21, Foster does not explicitly disclose receiving, by the one or more computing devices, data indicative of the temperature comprises receiving, by the one or more computing devices, data indicative of a temperature of an exhaust gas at an exit of a combustion section of the turbomachine.  However, in a related invention, Teets teaches the utilization of exit exhaust gas temperatures.  (Col. 16, lines 9-12).

As per claim 22, Foster does not explicitly disclose receiving, by the one or more computing devices, data indicative of the temperature comprises receiving, by the one or more computing devices, data indicative of a temperature within a combustor of the turbomachine.  However, in a related invention, Teets teaches the utilization of fuel flow rate for the determination of combustion temperature which would implicitly be a temperature achieved within the combustor of the turbomachine (Col. 11, lines 24-40).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0083632), Teets (US 6,314,717 B1) and Morita (US 2013/0154410) as applied to claim 1 (“Foster”) above, and further in view of Murugesan (US 2017/0051683).

As per claim 6, Foster teaches the method of claim 1.  Foster does not explicitly disclose that receiving, by the one or more computing devices, data indicative of a combustor blowout.  However, in a related invention, Murugesan teaches the prediction of blowout .  



Response to Arguments
Applicant's arguments filed April 30, 2021have been fully considered but they are not persuasive. 

35 U.S.C. §103 Rejection of Claim 1
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Rejoinder of Withdrawn Claims 4-5 and 9-17 is Not Appropriate
Given the procedural posture of the instant Application, the rejoinder of claims 4-5 and 9-17 is not appropriate.

All Other Claims
            Applicant has not presented any arguments in favor of the independent patentability of the limitations presented in claims 3, 6, 21, or 22.   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.